Citation Nr: 1758702	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.

The Veteran initially filed a claim to establish service connection for depression, which was denied in a February 2008 rating decision.  In June 2010, she filed a new claim for PTSD, which was denied in a May 2011 rating decision.  In that decision, the RO noted that because the Veteran filed for PTSD, as opposed to depression, that this was a new claim and the requirement of new and material evidence was not required.  Despite that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2012 Disability Benefits Questionnaire (DBQ), the Veteran was diagnosed with PTSD.  However, the examiner did not provide an etiology opinion for the Veteran's psychiatric condition.  In an April 2013 VA examination report, the Veteran was diagnosed with anxiety disorder NOS.  The examiner noted that the Veteran did not meet the DSM-IV criteria for PTSD.  During the examination, the Veteran claimed that her PTSD was due to physical abuse by her ex-husband during active service.  She reported that her ex-husband was emotionally, physically, and sexually abusive.  The VA examiner opined that it was less likely than not that the Veteran's diagnosed psychiatric condition was related to abuse by her ex-husband.  The examiner pointed out that the Veteran did not meet the criteria for PTSD because she did not report a specific stressor.  The examiner further noted that the Veteran's records were silent as to any occurrence of abuse by her ex-husband while on active duty.  

In her May 2017 hearing, the Veteran testified that she never told anyone about her ex-husband's abuse because she was embarrassed and ashamed.  She noted that during active service, she had to go to the emergency room because her ex-husband hit her in the ear.  The Board notes that an August 1976 service treatment report mentions that the Veteran had to go to the hospital because of sudden and irrevocable hearing loss.  Additionally, on her 1976 Report of Medical History for separation, the Veteran reported right ear hearing loss and ringing.  

In an August 2007 VA audiology report, the Veteran told the examiner that her right ear hearing loss was the result of physical abuse from her ex-husband.  The examiner opined that it was not likely that the Veteran's current hearing loss and tinnitus were due to or caused by acoustic trauma related to her military occupational specialty as a medical specialist.  The examiner noted that the Veteran blamed her hearing loss and tinnitus on being physically abused by her ex-husband.  Subsequently, in an August 2007 rating decision, the Veteran was granted service connection for hearing loss and tinnitus.  Affording the Veteran the benefit of the doubt, the Board finds that this should be considered as evidence of physical abuse by her ex-husband.

As a result of the Veteran's conflicting diagnoses, the Board finds that a new VA examination is necessary to determine what kind of psychiatric disability the Veteran is diagnosed with.  Additionally, at the May 2017 hearing, the Veteran testified that she received VA psychiatric treatment about every month to two months.  The Board notes that her VA treatment records only go up to December 2011.  On remand, the RO is ordered to obtain and associate with the claims file all treatment records related to the Veteran's psychiatric condition.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the Veteran's psychiatric disability from December 2011 to the present.

2. Schedule the Veteran for a VA mental health examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder NOS.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  

The examiner is directed to administer all necessary psychiatric testing of the Veteran, and to prepare a report which fully discusses her symptomatology and test findings as related to the diagnostic criteria for an acquired psychiatric disorder.  In reaching any conclusion, the examiner is asked to consider the Veteran's May 2017 testimony as well as her service treatment reports noting hearing loss in her right ear, which the Veteran attributed to physical abuse by her ex-husband.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any such acquired psychiatric disorder is directly related to active military service.  If not, an alternate etiology should be described.

All opinions must be supported by a rationale in a typewritten report.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and her representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

